7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy M. MCDONALD, Plaintiff-Appellant,v.Joseph P. SACCHET;  Richard Lanham;  Katherine Rockwood,Defendants-Appellees.
No. 93-6554.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 29, 1993.Decided:  September 22, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Roy M. McDonald, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Roy M. McDonald appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record discloses that this appeal is without merit.  The district court entered a dismissal, apparently pursuant to Fed.  R. Civ. P. 12(b)(6) for failure to state a claim, and ordered judgment entered in favor of the Defendants.  Without reaching the propriety of entering a Rule 12(b)(6) order without notice and before serving process on the adverse party, we affirm this order as a dismissal of a frivolous complaint under 28 U.S.C. § 1915(d) (1988).  We also modify the order pursuant to 28 U.S.C. § 2106 (1988) to reflect that the dismissal is without prejudice and that judgment is not entered in favor of any party.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED